DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	Pursuant to the amendment filed August 2, 2022, claims 1-7, 9-36, and 38 are pending in the application.  The applicant has cancelled claims 5, 8, and 37.  The applicant has amended claims 1 and 6.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3, 7, 9-25, 27-31, 35, 36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson US (2012/0168240 Al).


Regarding claim 1, Wilson discloses:
a moving toy device for amusement of a person or a pet ([0062]; because this language addresses intended use, it is not further limiting), for use with a wireless network that is a Wireless Personal Area Network (WPAN) or a Wireless Local Area Network (WLAN) ([0075]), the device comprising:

an electric motor for affecting physical movement of the device ([0096]; FIG. 3: 322,324);

a sensor for producing an output signal responsive to a physical phenomenon ([0011], [0042], [0107], [0110]; FIG. 1: 112; FIG. 6); 

a rechargeable battery for powering the device ([0051], [0094]; FIG. 1: 124; FIG. 3: 316);

a battery charger connected for contactless charging of the rechargeable battery ([0051], [0094]; FIG. 1: 128; FIG. 3:  326);

Wilson does not explicitly disclose a connector coupled to the battery charger for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power, but Wilson does disclose a battery charger for charging of the rechargeable battery ([0051]; FIG. 1: 124, 128), and Wilson does disclose that the battery charger is electrically coupled to the rechargeable battery ([0051]; FIG. 1: 124, 128), all of which suggests that the device of Wilson comprises a connector coupled to the battery charger for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power for the benefit of electrically coupling the battery charger to the rechargeable battery to enable the battery charger to charge the rechargeable battery;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the device of Wilson in the foregoing manner because that would have enabled the battery charger to be electrically coupled to the rechargeable battery to enable battery charger to charge the rechargeable battery;

a processor ([0032])

Wilson does not explicitly disclose a controlled switch connected to be controlled by the processor for switching DC power from the rechargeable battery to the electric motor, but Wilson does disclose a processor that controls the drive system, which comprises two variable speed motors ([0032], [0054], [0055]); Wilson does disclose a rechargeable battery ([0051], [0094]; FIG. 1: 124; FIG. 3: 316); and Wilson does disclose that the processor controls the speeds of the motors ([0055]), all of which suggests that the device of Wilson comprises a controlled switch connected to be controlled by the processor for switching DC power from the rechargeable battery to the electric motor for the benefit of enabling the processor to control the motors;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have arranged the device or Wilson in the foregoing manner because that would have enabled the device to employ the processor to control the motors;  

and a ball-shaped enclosure housing the rechargeable battery, the battery charger, the connector, the electric motor, and the sensor ([0008], [0062]; FIG. 3),

Wilson does not explicitly disclose that the controlled switch is controlled by the processor in response to the output signal so that the electric motor is controlled or activated in response to the output signal, but Wilson does disclose that the electric motor is controlled or activated in response to the output signal in order to control speed, direction or other movement of the device’s drive system according to sensor input ([0058], [0102], [0107], [0126], [0151]); Wilson does disclose that a controller controls the electric motor in response to the output signal ([0107], [0126]); Wilson does disclose that the controller comprises a processor ([0031], [0032], [0152]); and Wilson discloses a processor and a controlled switch connected to be controlled by the processor for switching DC power from the rechargeable battery to the electric motor (see above), all of which suggests that the in the device of Wilson, the controlled switch is controlled by the processor in response to the output signal so that the electric motor is controlled or activated in response to the output signal for the benefit of enabling the device to control speed, direction or other movement of the device’s drive system according to sensor input;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have arranged the device of Wilson in the foregoing manner because that would have enabled the device to control speed, direction or other movement of the device’s drive system according to sensor input, and

wherein the electric motor is controlled or activated in response to data received from the Internet over the wireless network ([0032], [0040], [0054], [0055], [0064], [0075], [0078], [0079], [0119]).





Regarding claim 2, Wilson discloses:

in the enclosure software and a processor for executing the software ([0039]; FIG. 1: 104,114),

the processor coupled to the electric motor and to the sensor for activating or controlling the electric motor in response to the output signal ([0054], [0055]).

Regarding claim 3, Wilson discloses that the sensor is a light sensor, force sensor, or pressure sensor. ([0042])
Regarding claim 7, Wilson discloses use with a wireless Radio Frequency (RF) signal ([0041], [0079]-[0081]; FIG. 1:  110), the device further comprising in the enclosure a wireless receiver for receiving the wireless RF signal ([0040], [0041], [0079]-[008s1]; FIG. 1:  110), and wherein the electric motor is controlled or activated in response to the received wireless RF signal ([0032], [0040], [0054], [0055], [0058], [0068], [0075], [0079]-[0081]).
Regarding claim 9, Wilson discloses that the wireless network is a Wireless Personal Area Network (WPAN).  ([0083])
Regarding claim 10, Wilson discloses that the wireless network uses Bluetooth protocol.  ([0041], [0079], [0080])
Wilson does not explicitly disclose the IEEE 802.15.1 standard, but Wilson does disclose that the network uses Bluetooth (see above), and IEEE 802.15.1 is the IEEE protocol for Bluetooth wireless connectivity, which suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have followed the IEEE 802.15.1 standard for the benefit of enabling Bluetooth communication according to the protocol for Bluetooth wireless connectivity for the benefit of enabling Bluetooth communication that is compatible with other Bluetooth devices.
Regarding claim 11, Wilson discloses that the wireless network is a Wireless Local Area Network (WLAN).  ([0075], [0083])
Regarding claim 12, Wilson discloses that the wireless network uses WLAN protocol according to IEEE 802.11 standard.  ([0081])
Regarding claim 12, Wilson discloses that 
Regarding claim 13, Wilson discloses that the sensor comprises, consists of, or is based on, a motion sensor that produces an output signal responsive to the motion of the device. ([0042], [0057], [0058], [0060], [0102], [0107], [0126], [0151], [0159])
Regarding claim 14, Wilson discloses that the sensor comprises, consists of, or is based on, a position sensor that produces an output signal responsive to the position of the device. ([0042], [0058], [0060], [0110], [0111]; FIG. 6)
Regarding claim 15, Wilson discloses that the sensor uses, comprises, consists of, or is based on, an accelerometer attached to the enclosure for producing an output signal responsive to an acceleration of the device.  ([0042], [0102], [0111], [0126], [0153], [0219])
Regarding claim 16, Wilson discloses that the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.  ([0042], [0051], [0102], [0110]-[0112]; FIG. 6:  604)
Regarding claim 17, Wilson discloses that the output signal is responsive to the magnitude or the direction of the device acceleration, and the accelerometer is a single- axis, two-axis, or a three-axis accelerometer.  ([0042], [0102], [0110], [0126], [0153], [0219])
Regarding claim 18, Wilson discloses in the enclosure a visible light emitter for emitting a visible light to the person or the pet.  ([0048], [0049], [0056], [0138], [0196], [0217])
Regarding claim 19, Wilson discloses that the visible light emitter is coupled to the sensor for activating or controlling the visible light emitter in response to the output signal.  ([0070], [0123], [0127], [0138])
Regarding claim 20, Wilson discloses that the visible light emitter comprises a semiconductor component, an incandescent lamp, or a fluorescent lamp.  ([0049], [0127], [0138], [0196])
Regarding claim 21, Wilson discloses that the visible light emitter comprises, or consists of, a Light Emitting Diode (LED).  ([0049], [0127], [0138], [0196])
Regarding claim 22, Wilson discloses that the LED is a multi-color LED operative to illuminate in multiple colors.  ([0048], [0049])
Regarding claim 23, Wilson discloses that the visible light emitter operation comprises indicating or illuminating using steadiness, blinking, intensity level, duty- cycle, or flashing, of the illumination of the visible light emitter.  ([0048], [0049], [0070])
Regarding claim 24, Wilson discloses in the enclosure an audible signaling component for emitting an audible sound to the person or to the pet.  ([0047], [0056], [0070])
Regarding claim 25, Wilson does not explicitly disclose that the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder, but Wilson does disclose an audible signaling component ([0047], [0056], [0070]), and both an electro-mechanical transducer and an electro-acoustical transducer are alternative names for a loudspeaker, which is the most common type of audible signaling device, which suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the sound component of Wilson as either an electro-mechanical transducer or an electro-acoustical transducer for the benefit of employing the most common type of audible signaling device so as to reduce cost, assure availability of the component, and increase the reliability of the component. 
Regarding claim 27, Wilson discloses that the emitted audible sound comprises a single tone, multiple tones, a melody, or music.  ([0047], [0070])
Wilson does not explicitly disclose the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, but Wilson does disclose an audible signaling device ([0044], [0047], [0056], [0070]), and Wilson discloses an alarm or alert ([0044]), which suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have determined by routine experimentation to configure the audible signaling component to comprise a buzzer, a chime, a whistler, or a ringer for the benefit of providing a type of alarm or alert suitable for getting the attention of a user.
Regarding claim 28, Wilson does not explicitly disclose that the audible signaling component is coupled to the sensor for activating or controlling the audible signaling component in response to the output signal, but Wilson does disclose an audible signaling device ([0044], [0047], [0056], [0070]), and Wilson does disclose that the device emits sound patterns synchronized with movements ([0056]), which suggests that the audible signaling component is coupled to the sensor for activating or controlling the audible signaling component for the benefit of enabling the device to emit sound patterns synchronized with movements.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Wilson in the foregoing manner because that would have enabled the device to emit sound patterns synchronized with movements.
Regarding claim 29, Wilson discloses that for use with a portable electronic device, the device further comprising communicating with, and being controlled by, the portable electronic device using a wireless RF signal ([0058], [0059], [0065]).  Wilson does not explicitly disclose a modem in the enclosure, but Wilson does disclose that the device communicates with and is controlled by a portable electronic device ([0058], [0059], [0065]), which suggests that the device comprises a modem in the enclosure for the benefit of enabling the device to communicate with and be controlled by the portable device.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Wilson in the foregoing manner because that would have enabled the device to communicate with and be controlled by a portable device.
Regarding claim 30, Wilson discloses the device according to claim 29, in combination with the portable electronic device.  ([0058], [0059], [0065])
Regarding claim 31, Wilson discloses that the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.  ([0065], [0066])
Regarding claim 35, Wilson discloses that the enclosure is configured as a ball.  ([0089], [0182], [0090]; FIG. 3:  302)
Wilson does not explicitly disclose that the enclosure is configured, dimensioned, formed, or structured as a game ball that is a cricket ball, baseball, basketball, football, soccer ball, tennis ball, rugby ball, golf ball, or volleyball ball, but Wilson does disclose that the ball is used to provide a user with a game experience, in which the user makes a gesture used in a sports game, such as a tennis swing or a golf swing ([0142], [0143]), which suggests that the ball is configured, dimensioned, formed, or structured as a game ball that is a cricket ball, baseball, basketball, football, soccer ball, tennis ball, rugby ball, golf ball, or volleyball ball for the benefit of enabling the user to have a game experience with a ball that corresponds to the game.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have configured the device of Wilson in the foregoing manner because that would have enabled the device to provide a user with a game experience with a ball that corresponds to the game.
Regarding claim 36, Wilson discloses that the device is further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal. ([0042], [0058], [0107], [0108], [0110], [0118], [0126], [0128], [0186], [0192])
Regarding claim 38, Wilson does not explicitly disclose that the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers, but Wilson does suggest a controlled switch connected to be controlled by the processor (see the rejection of claim 1), which suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the switch as an electro-mechanical relay, a solid-state relay, or an optocouplers for the benefit of employing a switch that is easily driven by a computer I/O channel, and therefore easily controlled by the processor, and in the case of the relays, for the benefit of employing a switch that is reliable.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Wilson in the foregoing manner because that would have enabled the device to employ a type of switch that is easily driven by a computer I/O channel, and therefore easily controlled by a processor, and in the case of the relays, for the benefit of employing a switch that is reliable.
5.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Roth (US 5,701,058).
Regarding claim 4, Wilson does not disclose that the sensor is a light sensor that comprises one or more photocells.
Roth, addressing the same problem of how to configure a light sensor, teaches a light sensor that is a photocell (col. 3, lines 6-19) for the benefit of enabling the light sensor to detect ambient light in the surroundings of the light sensor (col. 3, lines 6-19).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Roth with the device of Wilson because that would have enabled the device to detect ambient light in the surroundings of the light sensor.

6.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Saatchi et al. (US 8,395,348 B1).
Regarding claim 6, Wilson discloses wireless inductive charging ([0051], [0094]).  
Wilson does not explicitly disclose that the battery charger further comprises an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
Saatchi, addressing the same problem of how to configure a wireless charging device, teaches chargers for rechargeable energy sources (col. 1, lines 7-9), comprising an induction coil configured to receive electromagnetic radiation from a wireless inductive charger located from outside of the case, to convert that electromagnetic radiation into an electrical current, and to convert alternating current from the induction coil into direct current (col. 3, lines 27-35) for the benefit of recharging a battery using a wireless inductive charger that receives electromagnetic radiation (col. 1, lines 44-46, 66-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Saatchi with the device of Wilson because that would have enabled the device to recharge its battery using a wireless inductive charger that receives electromagnetic radiation.  

7.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Dorflinger et al. (US 2007/0241924 A1)
	Regarding claim 26, Wilson suggests that the audible signaling component comprises, or uses, a loudspeaker.  (See the rejection of claim 25.)
	Wilson does not disclose that the device further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound.
	Dorflinger, addressing the same problem of how to configure an audible signaling component, teaches shelf-mounted informational message displays ([0002]), comprising a memory storing audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound ([0037]) for the benefit of enabling a user to record and play back audible information ([0014], [0037], [0038]).  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dorflinger with the device of Wilson because that would have enabled the device to enable a user to record and play back audible information. 

8.	Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Maeng (US 2007/0175315 A1).
Regarding claim 32, Wilson does not disclose in the enclosure a random number generator that outputs a random number, wherein the random number generator is coupled to the electric motor for activating or controlling the electric motor in response to the generated random number.
Maeng, addressing the same problem of how to arrange a random number generator with a motor, teaches an event activated wind chime system ([0002]), comprising a random number generator that outputs a random number, wherein the random number generator is coupled to the electric motor for activating or controlling the electric motor in response to the generated random number ([0060]) for the benefit that the motor randomly produces an output to drive the device in random directions similarly to how the device would roll randomly if blown by the wind or would roll randomly down a hill.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Maeng with the device of Wilson because that would have enabled the device to cause the motor to randomly produces an output to drive the device in random directions similarly to how the device would roll randomly if blown by the wind or would roll randomly down a hill.
Regarding claim 34, the above combination does not disclose that the random number generator is software-based generator that comprises a processor that executes a random number generator software that includes an algorithm for generating pseudo-random numbers.
Maeng, addressing the same problem of how to arrange a random number generator with a motor, teaches an event activated wind chime system ([0002]), comprising a processor that uses a random number generator that outputs a random number, wherein the random number generator is coupled to the electric motor for activating or controlling the electric motor in response to the generated random number ([0060]) for the benefit that the random number is produced by the processor without the need for any additional apparatuses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Maeng with the device of Wilson because that would have enabled the device to produce random numbers using the processor without the need for any additional apparatuses.
Maeng does not explicitly teach that the processor executes a random number generator software that includes an algorithm for generating pseudo-random numbers, but Maeng does teach that the processor uses a random number generator to determine a random duration period for activating an electric motor, which suggests that the processor executes a random number generator software that includes an algorithm for generating pseudo-random numbers for the benefit of enabling the processor to use a random number generator to determine a random duration period for activating an electric motor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Maeng in the foregoing manner because that would have enabled the device to employ a processor to use a random number generator to determine a random duration period for activating an electric motor.

9.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson and Maeng further in view of Spalka (US 2012/0063592 A1).
Regarding claim 33, the above combination does not disclose that the random number generator is a hardware-based generator that is based on a physical process.
Spalka, addressing the same problem of how to configure a random number generator, teaches a hardware random generator ([0044]) for the benefit of generating bit strings with maximum entropy ([0044]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Spalka with the device of the above combination because that would have enabled the device to generate bit strings with maximum entropy.

Response to Arguments
10.	The applicant's arguments filed August 2, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1-4, 7, 9-36, and 38.
The applicant has submitted the following:
The examiner’s action dated February 11, 2022 (hereinafter “Action”), has been received and its contents carefully noted. Without agreeing with the Action, for the sake of furthering the prosecution towards appeal, claims 5, 8 and 37 are cancelled, and incorporating part of claims 9 and 11 into claim 1.

The absence of a reply to a specific rejection, issue, or comment, does not signify agreement with that rejection, issue, or comment. In addition, because the arguments made above may not be exhaustive, there may be reasons for patentability of any or all pending claims that have not been expressed.

Nothing in this reply should be understood as conceding any issue with regard to any claim, except as specifically stated in this reply, and the amendment of any claims does not necessarily signify concession of unpatentability to the claim before its amendment.

In view of the foregoing, it is requested that all of the rejections be reconsidered and withdrawn and that the claims be considered allowable.

	In response, it is noted that the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It is further noted that the above Final Rejection’s citations of the prior art show that the prior art discloses, teaches, and suggests all the limitations recited by the claims, including limitations added by amendments.  Because the applicant has not provided an argument that specifically points out how the language of the claims patentably distinguishes them from the references, a more specific response is not possible.

Conclusion
11.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689